



EXHIBIT 10.2


WHIRLPOOL CORPORATION
Amended and Restated 2010 Omnibus Stock and Incentive Plan
Strategic Excellence Program
Performance Restricted Stock Unit Award Document

--------------------------------------------------------------------------------



1.    The Human Resources Committee of the Board of Directors (the “Committee”)
of Whirlpool Corporation (also referred to as the “Company”) has granted to you
a contingent Restricted Stock Unit award (the “Award”) pursuant to the Strategic
Excellence Program under the Company’s Amended and Restated 2010 Omnibus Stock
and Incentive Plan (the “Omnibus Plan”), as set forth in your Grant Summary. The
Award is subject to achievement of performance goals established for the
three-year fiscal period beginning January 1, 2018 (the “Performance Period”) to
determine the final number of Restricted Stock Units, if any, you will be
eligible to receive. If the performance goals established for the Performance
Period are met, your Restricted Stock Units will be determined and will then be
paid if you remain continuously employed by the Company or its subsidiaries
through the third anniversary of the grant date (the “Vesting Date”).


2.    If the Committee determines that the performance goals established for the
Performance Period are met and if you remain continuously employed through the
Vesting Date, the Company will pay any vested amount owed to you as a result of
meeting those performance goals in shares of common stock on a one-for-one basis
for each Restricted Stock Unit, subject to applicable tax withholding, as soon
as administratively feasible after the date of the determination of the number
of Restricted Stock Units subject to the Award, but in any event by the later of
(i) the end of the calendar year in which the Vesting Date occurs and (ii) 2.5
months after the Vesting Date.


3.    If you cease to be employed by the Company or any of its subsidiaries due
to termination by the Company or any of its subsidiaries due to Disability or
death, but prior to the Vesting Date, you or your beneficiary shall be eligible
for a pro-rated payout of your Award based on a fraction, the numerator of which
is the number of completed months of the Performance Period at the time of such
termination and the denominator of which is 36, multiplied by the number of
Restricted Stock Units which are determined to be subject to the Award following
the completion of the Performance Period. Such amount shall be payable based on
actual results for the Performance Period in shares of common stock on a
one-for-one basis for each Restricted Stock Unit, subject to applicable tax
withholding, as soon as administratively feasible after the determination of the
number of Restricted Stock Units subject to the Award, but in any event no later
than 2.5 months after the conclusion of the Performance Period. “Disability”
shall mean you are, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.


4.    If you cease to be employed by the Company or any of its subsidiaries due
to retirement (following completion of five years of service and attainment of
age 55 for US-based employees) (“Retirement”), after a minimum of six months of
the Performance Period has been completed, but prior to the Vesting Date, you or
your beneficiary shall be eligible for a full payout of your Award following the
completion of the Performance Period. Such amount shall be payable based on
actual results for the Performance Period in shares of common stock on a
one-for-one basis for each Restricted Stock Unit, subject to applicable tax
withholding, as soon as administratively feasible after the determination of the
number of Restricted Stock Units subject to the Award, but in any event no later
than 2.5 months after the conclusion of the Performance Period.


5.    The terms of Section 11 of the Omnibus Plan shall apply to the Award,
provided that the definition of Change in Control set forth in the Appendix
hereto shall be substituted for the definition set forth in Section 11.3. In
addition, for purposes of Section 11.2(a) of the Plan, you will only be entitled
to the accelerated vesting contemplated thereunder in connection with a
termination of employment within 24 months following a Change in Control if such
termination of employment is by the Company without cause or by you for Good
Reason as defined in the Appendix. In the event that a Change in Control occurs
prior to the conclusion of the Performance Period, then the number of shares
payable under the Award shall be equal to the number of Restricted Stock Units
included in your target award as provided by your Grant Summary. Upon vesting
pursuant to this provision, your Award shall be paid out by the Company (or its
successor), subject to the terms and conditions set forth herein, as soon as
administratively feasible following such termination of employment (but in any
event no later than 60 days following such termination of employment).
Notwithstanding the foregoing, if the Award is not effectively assumed or
continued by the surviving or acquiring corporation in such Change in Control
(as determined by the Committee prior to the date of the Change in Control in
accordance with Section 11.2(b) of the Omnibus Plan), then the Award shall vest
at the target level of performance and shall be distributed within thirty (30)
days of such Change in Control; provided, however, if the Change in Control was
not a “change in control event” within the meaning of Section 409A of the Code
or to the extent distribution would be impermissible under Section 409A of the
Code, then the vested Award shall be settled upon the earlier to occur of (i)
the normal Vesting Date in accordance with Section 2 and (ii) your termination
of service in accordance with Section 3.
 





--------------------------------------------------------------------------------





6.    If you cease to be employed by the Company or any of its subsidiaries for
any reason other than as provided above with respect to Retirement, Disability,
death or Change in Control prior to the Vesting Date, your Award shall terminate
on the date you cease to be so employed and you shall not be entitled to any
payment of any kind whatsoever under this Award.
 
7.    Regardless of any action the Company or your employer (the “Employer”)
takes with respect to any or all federal, state, or local income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
regarding the Award (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the vesting or payment of
the Award, the subsequent sale of shares acquired pursuant to the payment of
shares under the Award and the receipt of any dividends; and (ii) do not commit
to structure the terms of the Award to reduce or eliminate your liability for
Tax-Related Items.


You authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer, or from payment
otherwise owed to you under this Award. Alternatively, or in addition, if
permissible under local law, the Company may, as applicable (i) sell or arrange
for the sale of shares that you acquire to meet the withholding obligation for
Tax-Related Items, and/or (ii) withhold shares, provided that the Company only
withholds the amount of shares necessary to satisfy the minimum withholding
amount. Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Omnibus Plan that cannot be satisfied
by the means previously described. Subject to Section 409A of the Code, the
Company may refuse to deliver any Company common stock if you fail to comply
with your obligations in connection with the Tax-Related Items as described in
this section.
8.    By accepting the Award, you acknowledge that:
(i) the Award is governed by the Omnibus Plan and you are voluntarily
participating in the Omnibus Plan;


(ii) the Omnibus Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Omnibus Plan and
this Agreement;


(iii) your participation in the Omnibus Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause;


(iv) in the event that you are not an employee of the Company, the Award will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Award will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;
(v) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards, or benefits in lieu of such awards, even
if such awards have been granted repeatedly in the past, and all decisions with
respect to future awards, if any, will be at the sole discretion of the Company;


(vi) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;


(vii) the Award does not include any rights with respect to any of the shares of
common stock of the Company (including any voting rights or rights with respect
to any dividends of any nature associated with the common stock) issuable under
the Award until the Award has vested and is settled by issuance of such shares
of common stock to you; and


(viii) the attempted transfer or other disposition of the Award shall be void
and shall nullify your Award, resulting in the cancellation of the Award by the
Company.


9.    No claim or entitlement to compensation or damages shall arise from
termination of the Award as a result of your termination from employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.


In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive payment under the Award, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to payment under the Award after termination of employment, if any, will
be measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law. The Board and Committee
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Award.





--------------------------------------------------------------------------------







10.    You may be required to repay the Award, if (i) you are terminated by or
otherwise leave employment with the Employer within two years following the
vesting date of the Award and such termination of employment arises out of, is
due to, or is in any way connected with any misconduct or violation of Company
or Employer policy or (ii) you become employed with a competitor within the two
year period following termination, or for any other reason considered by the
Committee in its sole discretion to be detrimental to the Company or its
interests. In addition, the Award shall be subject to forfeiture to the Company
in accordance with the policy promulgated by the Company to comply with the
requirements of Section 10D(b)(2) of the Exchange Act.


11.    You hereby explicitly accept the Award and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Omnibus Plan.
You understand that the Company and the Employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Omnibus Plan (“Data”). You understand that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Omnibus Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Omnibus Plan, including any requisite transfer of such Data
as may be required to a broker or other third party with whom you may elect to
deposit any shares of stock acquired. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Omnibus Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Omnibus Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


12.    Any shares acquired pursuant to this Award may not be sold, transferred,
or otherwise traded without the registration under or an exemption from any
applicable requirements of any securities laws applicable to you, and each
certificate representing such shares will bear an appropriate legend to that
effect.


13.    This Award is intended to be exempt from or comply with Section 409A of
the Code, and shall be interpreted and construed accordingly. The terms “cease
to be employed” or “termination of employment,” or words of similar import, as
used herein, for purposes of any payments that are payments of deferred
compensation subject to Section 409A of the Code, shall mean “separation from
service” as defined in Section 409A of the Code. To the extent that any payment
hereunder shall be made during a period, you shall not be permitted, directly or
indirectly, to designate the taxable year of payment. If a payment obligation
under the Award arises on account of your separation from service while you are
a “specified employee” (as determined under the Whirlpool Corporation Specified
Employee Policy), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six (6) months after such separation from service
shall accrue without interest and shall be paid within 15 days after the end of
the six-month period beginning on the date of such separation from service or,
if earlier, within 15 days after your death. If the Award is subject to Section
409A of the Code and in the event the Participant becomes entitled to a payment
under Section 5 and the Change in Control is not a “change in control event”
within the meaning of Section 409A of the Code, then the Vested Award shall be
settled at the time specified in Section 3 to the extent required by Section
409A of the Code.




14.    The Committee reserves and shall have the right to change the provisions
of this Agreement in any manner that it may deem necessary or advisable to carry
out the purpose of this Award as the result of, or to comply with, any change in
applicable regulations, interpretation or statutory enactment.


15.    The Company may, in its sole discretion, decide to deliver any documents
related to the Award or participation in the Omnibus Plan or future awards that
may be granted under the Omnibus Plan, if any, by electronic means or to request
your consent to participate in the Omnibus Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Omnibus Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


16.    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Appendix





--------------------------------------------------------------------------------





Definition of "Change in Control." Change in Control means the happening of any
of the following events:
(a)
Any individual, entity, or group (a “Person”) within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), is or becomes (within the meaning of Rule 13d‑3
promulgated under the Exchange Act) of thirty percent (30%) or more of either-

(i)
The then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”); or

(ii)
The combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); excluding, however, the following:

(A)
Any acquisition by the Company;

(B)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary or affiliate; or

(C)
Any acquisition pursuant to a Corporate Transaction (as defined below) that is
not considered to be a Change in Control under clause (c), below;



Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person becomes a beneficial owner of more than 30% of the
Outstanding Company Common Stock or the Company Voting Securities as a result of
the acquisition of Outstanding Company Common Stock or Company Voting Securities
by the Company which reduces the number of Outstanding Company Common Stock or
Company Voting Securities; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Outstanding
Company Common Stock or Company Voting Securities that increases the percentage
of Outstanding Company Common Stock or Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.
(b)
A change in the composition of the Board of Directors such that the individuals
who, as of the Effective Date, constitute the Board of Directors (such Board of
Directors shall be hereinafter referred to as the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors;
provided, however, for purposes of this paragraph, that any individual who
becomes a member of the Board of Directors subsequent to the Effective Date,
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of those individuals who are members
of the Board of Directors and who were also members of the Incumbent Board (or
deemed to be such pursuant to this proviso) shall be considered as though such
individual were a member of the Incumbent Board; but, provided further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a‑11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than Board of Directors shall not be so considered as a member of the Incumbent
Board;

(c)
The consummation of a reorganization, merger, consolidation, statutory share
exchange or other similar corporate transaction involving the Company or any of
its subsidiaries (a “Corporate Transaction”), unless:

(i)
All or substantially all of the individuals and entities who are the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the outstanding shares of common stock of the Company or its
successor (or such entity’s ultimate parent company) (the “Relevant Entity”) and
the combined voting power of the outstanding voting securities of such Relevant
Entity entitled to vote generally in the election of directors, in substantially
the same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be;

(ii)
No Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate Transaction, or
any Person beneficially owning, immediately prior to such Corporate Transaction,
directly or indirectly, thirty percent (30%) or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the outstanding shares of common stock of the Relevant Entity or
the combined voting power of the outstanding securities of such Relevant Entity
entitled to vote generally in the election of directors; and






--------------------------------------------------------------------------------





(iii)
Individuals who were members of the Incumbent Board constitute at least a
majority of the members of the Board of Directors of the Relevant Entity; or

(d)
The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(e)
The sale or other disposition of all or substantially all of the assets of the
Company; excluding, however, such a sale or other disposition to a corporation,
with respect to which following such sale or other disposition:

(i)
More than 60 percent (60%) of, respectively, the outstanding shares of common
stock of such corporation and the combined voting power of the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors will be beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be;

(ii)
No Person (other than the Company and any employee benefit plan (or related
trust) of the Company or such corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly,
thirty percent (30%) or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the
outstanding shares of common stock of such corporation and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors; and

(iii) Individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the Board of Directors of such corporation.
Definition of "Good Reason." Good Reason means the occurrence of any one or more
of the following after a Change in Control and without your written consent:
(a)
The assignment of any duties or any other action by the Company which results in
a diminution in your position, authority, duties or responsibilities as in
effect immediately prior to the Change in Control Date, or your removal from, or
the failure to reappoint or reelect you to, such position, except in connection
with termination of employment for cause, or due to Disability, Retirement or
death.

(b)
A material reduction in your compensation or benefits generally from those in
effect prior to the Change in Control.

(c)
The Company requires you to be located at a location in excess of thirty-five
(35) miles from where your office is located immediately prior to the Change in
Control, except for required travel in carrying out the Company's business to an
extent consistent with your business travel obligations on behalf of the Company
immediately prior to the Change in Control.



Notwithstanding the foregoing, the occurrence of any of the foregoing conditions
shall not constitute Good Reason unless (i) you provide written notice to the
Company of the existence of such condition not later than 60 days after you know
or reasonably should know of the existence of such condition, (ii) the Company
fails to remedy such condition within 30 days after receipt of such notice and
(iii) you resign due to the existence of such condition within 60 days after the
expiration of the remedial period described in clause (ii) hereof. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason herein.



